DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 12/13/21.
2.  Claims 19-21 and 23-28 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claims 19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 14 of U. S. Patent No. 10,528107. 


Response to Arguments
4.	Applicant’s arguments, filed on 7/29/21, with respect to the rejection(s) of claim(s) 19 and 24 have been fully considered and are not persuasive.  Applicant traverse the non-statutory double patenting rejection regarding Claims 19 and 24 over claims 1, 9 and 14 of US. Patent No. 10,528,107 because “Claims 19 and 24 are non-obviously different … particularly, Claim 19 includes the features of “a contact portion configured to contact the verification target unit; and a determination unit configured to determine a voltage value of the contact portion in a state where the verification unit and the verification target unit are connected via the contact portion … Thus, the authenticity of the verification target unit is determined by the voltage value of the contact portion that contacts the verification target unit. 
On the other hand, Claim 1 of the ‘107 patent recites a verification unit configured to verify authenticity of the verification target device according to whether or not the value of the current generated by the verification device based on the operation power of the verification target device in a predetermined period when data is not transmitted or received between the verification device and the verification target device is greater than the threshold value … Office Action merely made a general assertion that the present claims are obvious … but did 
However, examiner submits that much of the subject matter from claims 19 and 24 in the current application can be found in the cited claim 1 of the patent’ 107 as follows, Claim 19 includes the features of (1) a contact portion configured to contact the verification target unit [to patent’107  verification target device that is connected to verification device]; 
(2) a determination unit configured to determine a voltage value of the contact portion in a state … [to patent’ 107 verification device to determine value of a current upon a contact of the verification target device]; and
(3) a verification unit and the verification target unit are connected via the contact portion [to patent’107 a verification unit configured to verify authenticity of the verification target device …] with the primary difference being that the contact portion configured to contact the verification target unit and the voltage value is being determined of the contact portion. Applicant has re-arranged the subject matter to be found in the patent’107 as the value of the current generated by the verification device based on the operation power of the verification target device which is connected to a pin/interface of the verification device where the value of the current is determined. Therefore, both the system will work the same manner and are not parentally distinct. Therefore, the argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187